UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White Dechert LLP Thomas White International, Ltd. 1treet, N.W. 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 (Name and address of agent for service) (312) 663-8300 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. THOMAS WHITE INTERNATIONAL FUND Investment PortfolioJuly 31, 2012 Country Issue Industry Shares Value COMMON STOCKS (96.6%) AUSTRALIA (5.0%) Aust & NZ Banking Group + Banking Campbell Brothers Ltd* + Industrial Coca-Cola Amatil Ltd + Consumer Staple Commonwealth Bank +# Banking GPT Group + Financial Div. Insurance Australia + Insurance Sonic Healthcare Ltd + Health Care Telstra Corp + Communication BELGIUM (0.7%) UCB Sa + Health Care BRAZIL (2.1%) Cia Saneamento Basic Utilities Cia Saneamento Minas Utilities CANADA (5.9%) Alimentation Couche Consumer Retail Bank Of Montreal Banking BCE Inc Communication Canadian National Railway Transportation Encana Corp Energy Husky Energy Inc Energy Pacific Rubiales Energy Energy Royal Bank Of Canada Banking Teck Resources Ltd-B Metals CHINA (3.3%) China Petroleum & Chemical + Energy China Telecom Corp + Communication Dongfeng Motor Group +# Consumer Durables Dongyue Group +# Chemicals Lenovo Group +# Technology PICC Property & Casualty +# Insurance Sinopharm Group Co +# Health Care CZECH REPUBLIC (0.3%) Philip Morris Cr As+ Consumer Staple DENMARK (0.8%) Topdanmark A/S* + Insurance FINLAND (1.7%) Pohjola Bank Plc + Banking Sampo A Ord + Insurance FRANCE (3.5%) Bic + Consumer Staple Christian Dior + Consumer Retail Michelin (Cgde)-B + Consumer Durables Sodexho +# Services GERMANY (8.0%) Adidas Ag + Consumer Retail BASF + Chemicals Bayer Ag + Chemicals Beyersche Motoren Werks + Consumer Durables Fresenius Se & Co Kg + Health Care Hannover Rueckvers + Insurance Merck Kgaa + Health Care Muenchener Rueckver + Insurance SAP Ag + Technology Volkswagen Ag + Consumer Durables HONG KONG (5.4%) Bank Of China Ltd + Banking Cheung Kong + Financial Div. China Minsheng Banking +# Banking Jardine Strategic + Industrial Orient Overseas Intl + Transportation Sjm Holdings Lts + Services Techtronic Industries + Industrial INDIA (0.3%) Tata Motors Ltd ADR # Consumer Durables INDONESIA (2.0%) Bank Mandiri Tbk + Banking Bank Rakyat Indonesia + Banking Gudang Garam Tbk Pt + Consumer Staple Indo Tambangraya + Metals United Tractors Ord + Capital Goods ISRAEL (0.9%) Check Point Software* # Technology Teva Pharmaceuticals ADR Health Care ITALY (0.6%) Eni Spa + Energy JAPAN (12.6%) Aisin Seiki Co Ltd + Consumer Durables Asahi Group Holdings + Consumer Staple Brother Industries + Technology Canon + Technology Dainippon Sumitomo Pharma Co+ Health Care Daito Trust Construct + Building Fast Retailing Co + Consumer Retail Itochu Corp + Industrial Japan Tobacco + Consumer Staple JGC Corp + Building Miraca Holdings Inc + Health Care Mizuho Finl Group + Banking NTT + Communication Osaka Gas Co Ltd + Utilities Shimano Inc + Services Softbank Corp + Communication Sumitomo Corp + Industrial Taisei Corp + Building Toyota Industries Co + Consumer Durables Unicharm Corp + Consumer Staple MALAYSIA (1.0%) Ammb Holdings Berhad + Banking Axiata Group Berhad + Communication MEXICO (3.1%) Alfa S A B -A Industrial America Movil Sab Communication Grupo Financiero Bank Banking Grupo Mexico SAB Metals Walmart De Mexico V Consumer Retail NETHERLANDS (1.1%) Arcelormittal NL + Metals Koninklijke Dsm Nv + Chemicals NORWAY (2.1%) Seadrill Ltd + Energy Statoil Asa + Energy PHILIPPINES (0.4%) Universal Robina Corp + Consumer Staple RUSSIA (2.2%) Gazprom Neft Spons GDR + Energy Lukoil Oao Spons GDR + Energy Tatneft GDR + Energy SINGAPORE (3.2%) Golden Agri Resources + Consumer Staple Jardine Cycle & Carriage + Consumer Durables Singapore Telecom + Communication United Overseas Bank + Banking SOUTH AFRICA (5.6%) African Bank Investment + Banking Aspen Pharmacare + Health Care Exxaro Resources Ltd +# Metals Imperial Holdings Ltd + Services Life Healthcare Group + Health Care MTN Group Ltd + Communication Remgro Ltd + Industrial Sasol Ltd + Energy The Foschini Group + Consumer Retail Tiger Brands + Consumer Staple Woolworths Holdings + Consumer Retail SOUTH KOREA (4.5%) Daelim Industrial Co + Building Hyundai Marine & Fire + Insurance Hyundai Motor Co + Consumer Durables Kia Motors Corporation + Consumer Durables Samsung Electronics + Technology SWEDEN (2.6%) Skf Ab-B Shrs + Industrial Svenska Handelsbanke + Banking Swedbank A + Banking SWITZERLAND (0.4%) Abb Ltd + Industrial TAIWAN (1.1%) Cheng Shin Rubber + Consumer Durables Hon Hai Precision Industry + Technology Taiwan Semiconductor ADR # Technology THAILAND (1.8%) Advanced Info Service + Communication Bangkok Bank Public + Banking Krung Thai Bank + Banking Ptt Explor & Prod +# Energy TURKEY (0.6%) Haci Omer Sabanci Hldgs + Industrial Koc Holdings + Industrial UNITED KINGDOM (13.8%) BHP Billiton Plc + Metals BP Plc + Energy Brit Am Tobacco + Consumer Staple Compass Group Plc + Services G4S Plc + Services HSBC Holdings Plc + Banking Imperial Tobacco + Consumer Staple National Grid Plc + Utilities Pearson + Services Prudential Plc + Insurance Rio Tinto Plc ADR # Metals Standard Chartered + Banking Vodafone Group Plc + Communication WH Smith Plc + Consumer Retail Whitbread Plc + Services William Hill Plc + Services Total Common Stocks (Cost $551,518,825) PREFERRED STOCKS (1.2%) BRAZIL (1.2%) Banco Bradesco Pref Banking Cia Vale Do Rio Doce Metals Total Preferred Stocks (Cost $7,364,884) SHORT TERM INVESTMENTS (7.3%) Principal Amount The Northern Trust Company Eurodollar Time Deposit, 0.00%, due 8/01/12 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Investments (Cost $46,094,034) Total Investments 105.1% (Cost $604,977,743) Liabilities in Excess of Other Assets: (5.1)% Total Net Assets: 100.0% * Non-Income Producing Securities # All or a portion of securities on loan at July 31, 2012 + Fair Valued Security ADR – American Depository Receipt GDR – Global Depository Receipt Industry classifications shown in the Schedule of Investments are based off of the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of July 31, 2012, based on the inputs used to value them: Common Stocks Level 1 Level 2 Level 3 Total Australia $ Belgium Brazil Canada China Czech Republic Denmark Finland France Germany Hong Kong India Indonesia Israel Italy Japan Malaysia Mexico Netherlands Norway Philippines Russia Singapore South Africa South Korea Sweden Switzerland Taiwan Thailand Turkey United Kingdom Total Common Stocks $ Preferred Stocks Brazil $ Total Preferred Stocks $ Short-Term Investments $ Total Investments $ The Fund’s assets assigned to Level 2 include certain foreign securities for which a third party statistical pricing service may be employed for purposes of fair market valuation. In addition, no transfers in and/or out between Levels 1, 2 or 3 were observed based on daily statistical pricing employed. THOMAS WHITE EMERGING MARKETS FUND Investment PortfolioJuly 31, 2012 Country Issue Industry Shares Value COMMON STOCKS (94.3%) BRAZIL (9.4%) CCR Sa Utilities Cia Saneamento Basic # Utilities Cia Saneamento Minas Utilities Comp De Bebidas ADR # Consumer Staple Localiza Rent A Car Services M Dias Branco Sa Consumer Staple Souza Cruz Sa Consumer Staple Sul America Sa Units Insurance Totv Sa Technology Tractebel Energia Sa Utilities CANADA (0.8%) Pacific Rubiales Energy Energy CHINA (12.7%) Anhui Conch Cement + Building Bank Of China Ltd+ Banking Belle International+ # Consumer Retail China Mengniu Dairy+ Consumer Staple China Minsheng Banking+ Banking China Petroleum & Chemical+ Energy Dongfeng Motor Group+# Consumer Durables Dongyue Group+ Chemicals Guandong Investment+ Utilities Hengan Intl Group Co+ Consumer Staple Jiangxi Copper Co+ Metals Lenovo Group+ # Technology PICC Property & Casualty+ Insurance Shenguan Holdings Group+ Consumer Staple Tencent Holdings Ltd+ Technology Tsingtao Brewery Co+ Consumer Staple CZECH REPUBLIC (1.1%) Philip Morris Cr As+ Consumer Staple HONG KONG (1.8%) Dairy Farm Intl Hldg+ Consumer Retail Techtronic Industries+ Industrial INDIA (3.4%) Doctor Reddy's Lab+ # Health Care Hdfc Bank Ltd ADR # Banking Tata Motors Ltd ADR # Consumer Durables INDONESIA (7.4%) Astra Argo Lestari+ Consumer Staple Astra International Tbk Pt+ Consumer Staple Bank Mandiri Tbk+ Banking Bank Rakyat Indonesi+ Banking Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals Indofood Sukses Makm+ Consumer Staple United Tractors Ord+ Capital Goods MALAYSIA (3.0%) Ammb Holdings Berhad+ Banking Axiata Group Berhad+ Communication Rhb Capital Bhd+ Banking MEXICO (8.5%) Alfa S A B -A Industrial America Movil Sab Communication Coca-Cola Femsa Consumer Staple Fomento Economico Mexico# Consumer Staple Grupo Financiero Bank Banking Grupo Mexico Sab Metals Industrias Penoles S Metals Mexichem Sab De Cv Chemicals Walmart De Mexico V Consumer Retail PERU (0.3%) Credicorp Ltd Financial Div. PHILIPPINES (1.3%) Philippines Long Distance + Communication Universal Robina Corp+ Consumer Staple POLAND (1.5%) Kghm Polska Miedz Sa+ Metals Synthos Sa+ Chemicals RUSSIA (5.2%) Gazprom Neft Spons GDR+ Energy Lukoil Oao Spons GDR+ Energy Sberbank Spons GDR+ Banking Tatneft GDR+ Energy SOUTH AFRICA (10.2%) African Rainbow Minerals+ Metals Aspen Pharmacare+ Health Care Exxaro Resources Ltd+ Metals Imperial Holdings Lt+ Services Life Healthcare Group+ Health Care Mmi Holdings Ltd+ Insurance MTN Group Ltd+ Communication Remgro Ltd+ Industrial Tiger Brands+ Consumer Staple Truworths International+ Consumer Retail Vodacom Group+ Communication Woolworths Holdings+ Consumer Retail SOUTH KOREA (12.3%) CJ Cheijedang Corp+ Consumer Staple Daelim Industrial Co+ Building Dongbu Insurance Co+ Insurance Hyundai Engineering+ Building Hyundai Marine & Fire+ Insurance Hyundai Motor Co+ Consumer Durables Kia Motors Corporation+ Consumer Durables Kt&G Corp+ Consumer Staple LG Household & Health+ Consumer Staple Samsung Electronics+ Technology SK Innovation Co Ltd+ Energy S-Oil Corp+ Energy TAIWAN (6.7%) Cheng Shin Rubber+ Consumer Durables Far Eastone Telecomm+ Communication Hon Hai Precision Industry+ Technology Mega Finl Hldg Co+ Financial Div. Quanta Computer Inc+ Technology Synnex Technology Inc+ Technology Taiwan Semiconductor + Technology THAILAND (5.6%) Advanced Info Service+ Communication Bangkok Bank Public+ Banking Charoen Pokphand Food+ Consumer Staple Krung Thai Bank+ Banking Ptt Explor & Prod+ Energy Thai Union Frozen Pr+ Consumer Staple TURKEY (3.1%) Coca-Cola Icecek+ Consumer Staple Haci Omer Sabanci Hldgs+ Industrial Koc Holdings+ Industrial Total Common Stocks (Cost $24,846,369) PREFERRED STOCKS (2.9%) BRAZIL (2.9%) Banco Bradesco Pref Banking Cia Energetica Minas Utilities Vale Sa ADR # Metals Total Preferred Stocks (Cost $1,061,581) SHORT TERM INVESTMENTS (13.9%) Principal Amount Northern Institutional Treasury Portfolio HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Investments (Cost $3,970,213) Total Investments: 111.1% (Cost $29,878,163) Liabilities in Excess of Other Assets (11.1)% Total Net Assets: 100.0% # All or a portion of securities on loan at July 31, 2012 + Fair Valued Security ADR – American Depository Receipt GDR – Global Depository Receipt Industry classifications shown in the Schedule of Investments are based off of the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of July 31, 2012, based on the inputs used to value them: Common Stocks Level 1 Level 2 Level 3 Total Brazil $ Canada China Czech Republic Hong Kong India Indonesia Malaysia Mexico Peru Philippines Poland Russia South Africa South Korea Taiwan Thailand Turkey Total Common Stocks $ Preferred Stocks Brazil $ Total Preferred Stocks $ Short-Term Investments $ Total Investments $ The Fund’s assets assigned to Level 2 include certain foreign securities for which a third party statistical pricing service may be employed for purposes of fair market valuation. In addition, no transfers in and/or out between Levels 1, 2 or 3 were observed based on daily statistical pricing employed. THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment PortfolioJuly 31, 2012 Industry Issue Shares Value Common Stocks (98.9%) Aerospace (1.1%) Engility Holdings L-3 Communications Banking (2.3%) First Republic Bank Regions Financial Co US Bancorp Washington Federal Building (1.4%) Chicago Bridge & Iron NVR Inc* Owens Corning* Capital Goods (1.7%) Agco Corporation* CNH Global* Chemicals (2.7%) CF Industries Holdings Cytec Industries Consumer Durable (1.1%) Tempur Pedic* Thor Industries Consumer Retail (8.8%) Autozone* Dollar General Corp* Dollar Tree Inc* Foot Locker Genuine Parts Co Ross Stores Consumer Staples (8.5%) Altria Group Inc. Conagra Inc Dr Pepper Snapple Lorillard Inc Philip Morris Intl Reynolds American Energy (6.6%) Apache Corp Cameron Intl* Mcdermott Intl* Murphy Oil Plains Exploration* Seacor Holdings* Unit Corp* Financial Diversified (12.0%) Ameriprise Financial Alexandria Real Estate Discover Financial Services HCP Inc Kimco Realty Corp Realty Income Corp Senior Housing Property Forest & Paper (1.2%) Rayonier Health Care (10.7%) Amerisourcebergen Co Bio-Rad Labs* Catamaran Corp* Celgene Corporation* Humana Inc Mylan* Myriad Genetics Inc* Omnicare Inc St. Jude Medical Inc Zimmer Holdings Inc Industrial (4.1%) Eaton Corp Greif Inc Cl A Sealed Air Corp Timken Co Insurance (5.4%) Allied World Reinsurance Group Torchmark Corp Unum Group Metals (0.4%) Cliffs Natural Resources Services (8.6%) Aaron's Inc Autonation Inc* Brinker Intl Inc Liberty Media Corp* URS Corporation WW Grainger Inc Wyndham Worldwide Technology (13.0%) Accenture Plc Adobe Systems* Avnet Inc* Cypress Semiconductor Corp DST Systems Inc Fiserv Corp* Lam Research* Perkin Elmer Zebra Tech Cl A* Telecommunications (1.3%) Virgin Media Utilities (8.0%) CMS Energy Corp DTE Energy Company Entergy Corporation Great Plains Energy Total Common Stocks (Cost $18,972,317) Short-Term Investments (1.3%) Principal Amount American Family Financial Services Demand Note 0.10%, due 09/21/2012 Total Short-Term Investments (Cost $277,565) Total Investments: 100.2% (Cost $19,249,882) Liabilities in Excess of Other Assets: (0.2)% Total Net Assets: 100.0% * Non-Income Producing Securities Industry classifications shown in the Schedule of Investments are based off of the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2012 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of July 31, 2012, based on the inputs used to value them: Common Stocks Level 1 Level 2 Level 3 Total Aerospace $ Banking Building Capital Goods Chemicals Consumer Durable Consumer Retail Consumer Staples Energy Financial Diversified Forest & Paper Health Care Industrial Insurance Metals Services Technology Telecommunications Utilities Total Common Stocks $ Short-Term Investment $ Total Investments $ Their were no transfers in and/or out between Levels 1, 2 or 3 were observed based on daily statistical pricing employed. Item 2. Controls and Procedures. (a) The Registrant’s principal executive officer and principal financial officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Lord Asset Management Trust By (Signature and Title) /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date September 28, 2012 By (Signature and Title) /s/ David M. Sullivan II David M. Sullivan II Treasurer (Principal Financial Officer) Date September 28, 2012
